Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 5, 2021                                                                                      Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                              Brian K. Zahra
                                                                                                            David F. Viviano
  162121(23)(27)(28)(29)(30)(32)(33)(35)(36)                                                            Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  In re CERTIFIED QUESTIONS FROM THE                                                                     Megan K. Cavanagh
  UNITED STATES DISTRICT COURT,                                                                          Elizabeth M. Welch,
  EASTERN DISTRICT OF MICHIGAN,                                                                                        Justices
  SOUTHERN DIVISION
  ________________________________________
  AFT MICHIGAN,
            Plaintiff,                                                SC: 162121
  v                                                                   USDC-ED: 4:17-cv-13292
  PROJECT VERITAS, et al.,
            Defendants,
  and
  MICHIGAN ATTORNEY GENERAL,
             Intervening Defendant.
  ______________________________________/

          On order of the Chief Justice, the separate motions of the following groups to file
  briefs amicus curiae are GRANTED, and the amicus briefs are accepted for filing:
       Michigan Democratic Party
       Michigan Counsel for Professional Investigators and Michigan Association of
          Security and Investigative Professionals
       Michigan Coalition to End Domestic and Sexual Violence
       Michigan Education Association
       Reporters Committee for Freedom of the Press and 18 media organizations
       America Votes, Detroit Regional Chamber, Equality Michigan, Michigan Voices,
          and Planned Parenthood of Michigan
       Michigan Employment Lawyers’ Association, Fair Housing Center of West
          Michigan, Fair Housing Center of Southwest Michigan, Fair Housing Center of
          Southeast and Mid-Michigan, and Fair Housing Center of Metropolitan Detroit
       Michigan Association for Justice
  On further order of the Chief Justice, the motion of plaintiff to file a reply in excess of the
  page limitation is GRANTED. The 17-page reply submitted on February 24, 2021, is
  accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   March 5, 2021

                                                                                Clerk